Exhibit 10.2

 

STANDARD PACIFIC CORP.

STANDARD TERMS AND CONDITIONS FOR

INCENTIVE STOCK OPTIONS

                        PLAN

 

SECTION 1 - TERMS OF OPTION

 

STANDARD PACIFIC CORP., a Delaware corporation (the “Company”), has granted to
the individual (the “Optionee”) named in the Term Sheet provided to the Optionee
herewith (the “Term Sheet”) an incentive stock option (the “Option”) to purchase
any part or all of the number of shares of the Company’s Common Stock, $0.01 par
value per share (the “Common Stock”), set forth in the Term Sheet, at the
exercise price per share (the “Exercise Price”) and upon the other terms and
subject to the conditions set forth in the Term Sheet, these Standard Terms and
Conditions (as amended from time to time), and the Plan specified in the Term
Sheet (the “Plan”).

 

SECTION 2 - EXERCISE OF OPTION AND TERM OF OPTION

 

The exercise price of the Option is set forth in the Term Sheet. Except as
otherwise provided in these Standard Terms and Conditions and the Plan, the
Option shall be exercisable only if the Optionee is an employee of the Company
on the date that the Option becomes vested, as set forth in the Term Sheet and
these Standard Terms and Conditions. To the extent not previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
Conditions and the Plan, the Option shall be fully exercisable on and after it
becomes vested, as described in the Term Sheet and these Standard Terms and
Conditions, to purchase up to that number of shares of Common Stock as set forth
in the Term Sheet. Notwithstanding anything to the contrary in these Standard
Terms and Conditions, no part of the Option may be exercised after ten (10)
years from the grant date set forth in the Term Sheet.

 

To exercise the Option (or any part thereof), the Optionee shall deliver a
“Notice of Exercise” in the form attached hereto as Exhibit A to the Company
specifying the number of whole shares of Common Stock the Optionee wishes to
purchase and how the Optionee’s shares of Common Stock should be registered (in
the Optionee’s name only or in the Optionee’s and the Optionee’s spouse’s names
as community property or as joint tenants with right of survivorship).

 

The Company shall not be obligated to issue any shares of Common Stock until the
Optionee shall have paid the total Exercise Price for that number of shares of
Common Stock. The Exercise Price may be paid (a) in cash or certified cashiers’
check, (b) by tendering (either physically or by attestation) shares of Common
Stock owned by the Optionee having a “fair market value” (defined in the Plan)
on the date of exercise equal to the Exercise Price (but only if (i) the Company
is not then prohibited by law, regulation, contract or otherwise from purchasing
or acquiring such shares of Common Stock, and (ii) such action will not result
in an accounting charge to the Company), or (c) by any combination of the
foregoing. In addition, the Exercise Price may be paid in such other form(s) of
consideration as the Committee in its discretion shall specify, including
without limitation by loan or by techniques that may result in an accounting
charge to the Company, provided however, that the Company may offer or permit
such assistance or techniques on an ad hoc basis to any optionholder without
incurring any obligation to offer or permit such assistance or techniques on
other occasions or to other optionholders. Fractional shares may not be
exercised. Shares of Common Stock will be issued as soon as practical after
exercise.

 

Notwithstanding the above, the Company shall not be obligated to deliver any
shares of Common Stock during any period when the Company determines that the
exercisability of the Option or the delivery of shares hereunder would violate
any federal, state or other applicable laws, or any contractual obligation of
the Company.



--------------------------------------------------------------------------------

SECTION 3 - TERMINATION OF EMPLOYMENT

 

A. Death or Permanent Disability: Upon the date of a termination of the
Optionee’s employment as a result of the death or Permanent Disability of the
Optionee (i) any part of the Option that is unexercisable as of such termination
date shall remain unexercisable and shall terminate as of such date, and (ii)
any part of the Option that is exercisable as of the termination date shall be
exercisable by the Optionee (or in the case of termination due to death, by
optionee’s estate, heir or beneficiary) until and shall expire upon the earlier
of (A) twelve (12) months following the date of termination of Optionee’s
employment and (B) the Expiration Date of the Option (as set forth in the Term
Sheet). For purposes of these Standard Terms and Conditions, “Permanent
Disability” means the inability to engage in substantial gainful employment by
reason of any medically determinable physical or mental impairment which can be
expected to result in death, or which has lasted or can be expected to last for
a continuous period of not less than twelve (12) months. The Optionee shall not
be deemed to have a Permanent Disability unless proof of the existence thereof
is furnished to the Committee in such form and manner, and at such times, as the
Committee may require. The determination of the Committee as to an individual’s
Permanent Disability shall be conclusive on all of the parties.

 

B. Other Termination: Upon the date of a termination of the Optionee’s
employment with the Company for any reason other than the death or Permanent
Disability of the Optionee (i) any part of the Option that is unexercisable as
of such termination date shall remain unexercisable and shall terminate as of
such date, and (ii) any part of the Option that is exercisable as of such
termination date shall expire upon the earlier of ninety (90) days following
such date or the Expiration Date of the Option.

 

SECTION 4 - CHANGE IN CONTROL

 

Immediately prior to the effective time and date of any Change in Control (as
defined in the Plan), the Option, if and to the extent outstanding at such time
and date, shall immediately vest and become exercisable to the extent that it
has not already vested, and subject to Section 3 hereof, shall be exercisable
until such time thereafter as fixed by the Committee. Notwithstanding the
foregoing, nothing in this Section 4 shall be deemed to limit the authority of
the Committee to (a) affect an adjustment pursuant to Section 12.2 of the Plan,
(b) require the mandatory surrender of the Option pursuant to Section 13.2(iv)
of the Plan, or (c) take any other action with respect to the Option permitted
in Section 13.2 of the Plan that is consistent with the acceleration of vesting
set forth in this Section 4.

 

SECTION 5 - RESTRICTIONS ON RESALES OF OPTION SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Optionee or other subsequent transfers by the Optionee of any shares of Common
Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by the
Optionee and other optionholders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.

 

The Optionee hereby acknowledges that, to the extent he or she is an “affiliate”
of the Company (as that term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended) or to the extent that the shares of Common
Stock underlying the Option have not been registered under the Securities Act of
1933, as amended, or applicable state securities laws, the shares of Common
Stock are subject to, and the certificates representing the shares of Common
Stock shall be legended to reflect, certain trading restrictions under
applicable securities laws (including particularly the Securities and Exchange
Commission’s Rule 144), and the Optionee hereby agrees

 

2



--------------------------------------------------------------------------------

to comply with all such restrictions and to execute such documents or take such
other actions as the Company may require in connection with such restrictions.

 

SECTION 6 - INCOME TAXES

 

The Company shall not be obligated to issue any shares of Common Stock pursuant
to the exercise of the Option until the Optionee has satisfied in full any and
all taxes and tax withholding requirements as may be applicable. Any such taxes
may be paid by cash or certified cashiers’ check or by such other forms of
consideration as the Committee in its discretion shall specify. The Committee
may, in its discretion, make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of all federal, state, local and
other taxes required by law to be withheld with respect to the issuance or
exercise of the Option including, but not limited to, deducting the amount of
any such withholding taxes from any amount then or thereafter payable to the
Optionee.

 

The Option is intended to qualify as an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”), and will be
interpreted accordingly. Section 422 of the Code provides, among other things,
that the Optionee will generally not be taxed upon the exercise of a stock
option that qualifies as an incentive stock option provided the Optionee does
not dispose of the shares of Common Stock acquired upon exercise of such option
until the later of two years after such option is granted to the Optionee and
one year after such option is exercised. However, the amount by which the fair
market value of the shares of Common Stock acquired upon exercise of such option
exceeds the Exercise Price on the date of exercise will be included as a
positive adjustment in the calculation of the Optionee’s “alternative minimum
taxable income” in the year of exercise.

 

Notwithstanding anything to the contrary herein, Section 422 of the Code
provides that incentive stock options (including, possibly, the Option) shall
not be treated as incentive stock options if and to the extent that the
aggregate fair market value of shares of Common Stock (determined as of the time
of grant) with respect to which such incentive stock options are exercisable for
the first time by the Optionee during any calendar year (under all plans of the
Company and its subsidiaries) exceeds $100,000, taking options into account in
the order in which they were granted. Thus, if and to the extent that any shares
of Common Stock issued under a portion of the Option exceeds the foregoing
$100,000 limitation, such shares shall not be treated as issued under an
incentive stock option pursuant to Section 422 of the Code.

 

SECTION 7 - NON-TRANSFERABILITY OF OPTION

 

Unless otherwise provided in the Term Sheet or by amendment to the Term Sheet,
the Optionee may not assign or transfer the Option to anyone other than by will
or the laws of descent and distribution and the Option shall be exercisable only
by the Optionee during his or her lifetime. The Company may cancel the
Optionee’s Option if the Optionee attempts to assign or transfer it in a manner
inconsistent with this Section 7.

 

SECTION 8 - DISPUTES

 

Any disagreement concerning the Optionee’s Option shall be finally and
conclusively determined as provided in the Plan.

 

SECTION 9 - THE PLAN AND OTHER AGREEMENTS

 

The provisions of the Plan are incorporated into these Standard Terms and
Conditions by this reference. In the event of a conflict between the terms and
conditions of these Standard Terms and Conditions and the Plan, the Plan
controls. Certain capitalized terms not otherwise defined herein are defined in
the Plan.

 

3



--------------------------------------------------------------------------------

The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Optionee and the Company regarding the Option.
Any prior agreements, commitments or negotiations concerning the Option are
superseded.

 

SECTION 10 - NO INTEREST IN SHARES SUBJECT TO OPTION

 

Neither the Optionee (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Optionee shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it.

 

SECTION 11 - NOT A CONTRACT FOR EMPLOYMENT

 

Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall (a) confer upon the
Optionee any right to continue in the employ of the Company or any of its
subsidiaries, (b) affect the right of the Company and each of its subsidiaries
to terminate the employment of the Optionee, with or without cause, or (c)
confer upon the Optionee and right to participate in any employee welfare or
benefit plan or other program of the Company or any of its subsidiaries other
than the Option under the Plan. The Optionee hereby acknowledges and agrees that
the Company and each of its subsidiaries may terminate the employment of the
Optionee at any time and for any reason, or for no reason, unless the Optionee
and the Company or such subsidiary are parties to a written employment agreement
that expressly provides otherwise.

 

SECTION 12 - NOTICES

 

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

 

If to the Company to:

   Standard Pacific Corp.      15326 Alton Parkway      Irvine, California 92618
     Attention:    Secretary (in the case of all communications except for the
Notice of Exercise); or Stock Option Administrator (in the case of the Notice of
xercise).

 

If to the Optionee, to the address set forth below the Optionee’s signature on
the Term Sheet.

 

SECTION 13 - SEPARABILITY

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

4



--------------------------------------------------------------------------------

SECTION 14 - HEADINGS

 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

SECTION 15 - FURTHER ASSURANCES

 

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

 

SECTION 16 - BINDING EFFECT

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

5